Citation Nr: 1419842	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's nephew and niece




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to April 1953.  The Veteran died in May 2001 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the appellant and the Veteran's nephew and niece testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board remanded this case for further development in March 2010 (at which time it reopened the appellant's claim), and in May 2012.  The case has returned to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran's death certificate reflects his cause of the death as septicemia, due to dialysis catheter infection, due to septic shock, and the medical evidence of record reflects that at the time of his death the Veteran was undergoing hemodialysis, thereby necessitating a dialysis catheter, to treat his end-stage renal failure.  The Veteran's treatment records and a VA medical opinion reflect that his end-stage renal failure was attributable to his diabetes mellitus.

As referenced above, the Board remanded the appellant's claim to obtain, inter alia, a medical opinion addressing whether the Veteran's diabetes mellitus began during service, because the Veteran's service treatment records reflect that both sugar and albumin were detected in urinalysis testing performed during his in-service hospitalization to treat gunshot wounds to his abdomen, right shoulder, and lumbar region incurred during the Korean conflict.  These service treatment records are located in Volume 2 of the Veteran's brown claims file, Volume 5 of the Veteran's white treatment records, in a brown folder labelled "RECORDS FURNISHED BY A.G.O."  Pink tabs are appended to the pages containing laboratory results wherein sugar was found in the Veteran's urine.

The VA medical opinions dated November 2010 and July 2013, obtained pursuant to the Board's remand directives, are premised on inaccurate information, as the physician proffering the opinions erroneously states that no glucose (sugar) was detected during urinalyses conducted during service.  As such, the claim must be remanded for a new VA medical opinion that is premised on an accurate review of the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (requiring compliance with remand instructions).  Moreover, the medical opinion should also include consideration of the various medical opinions authored by the Veteran's former treating primary care physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran's claims file to a VA medical professional, if possible other than the VA physician who offered the November 2010 and July 2013 VA medical opinions.

2.  The VA medical professional should then review the Veteran's claims file, which includes the following relevant information:

(i) the in-service urinalyses conducted during the Veteran's hospitalization for gunshot wounds, which reflected positive results for both sugar and albumin, as well as the corresponding service treatment record exploring the etiology of these results;

(ii) the trace albumin detected during the urinalysis performed in conjunction with the April 1954 VA examination;

(iii) the Veteran's post-service diagnosis of diabetes mellitus in 1964 or 1965, as reflected in a July 1973 private physical examination report and an October 1974 VA examination report;

(iv) the medical opinions authored by the Veteran's former treating primary care physician, Dr. Richardson, in January 2006, November 2006, February 2010, and September 2010.

After reviewing the Veteran's claims file, to specifically include the information outlined above, the VA medical professional is asked to opine whether it is at least as likely as not (i.e., a 50 percent probability of greater) that the Veteran's diabetes mellitus, which was first diagnosed after service, initially manifested in or resulted from service.

A complete rationale should be provided for any opinion expressed.  If it is determined that a medically-sound opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

3.  After completion of the requested development, readjudicate the appellant's claim.  If the decision remains adverse to the appellant, she and her representative must be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



